Citation Nr: 1603978	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  09-34 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for right shoulder bursitis prior to April 24, 2012, and in excess of 10 percent since then.

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected right shoulder bursitis.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from March 1988 to August 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.

In June 2014, the Veteran was afforded a VA examination to address the severity of his right shoulder bursitis.  However, a review of that examination reflects that the right shoulder was largely asymptomatic on examination, and the examiner diagnosed only left shoulder bursitis, stating that "has left shoulder pain" and "there was a mistake in the claim."  Notably, right shoulder bursitis was assessed on VA examination in April 2012, and service connection has been in effect for this disability since September 2001.

The Veteran's representative requests that the claim for increased evaluation of the right shoulder bursitis be remanded for further examination.  The representative has taken issue with the June 2014 examination report in that the examiner could not address any additional limitation of motion or function during a flare-up as the Veteran was not then experiencing one, notwithstanding the fact that the June 2014 examiner did not diagnose disability of the right shoulder, i.e. bursitis.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995)

The Veteran should be afforded another VA examination to address the severity of the service-connected right shoulder bursitis.  The June 2014 examination report reflects no diagnosis regarding the right shoulder, in contradiction to the history of right shoulder bursitis.  The examination thus appears to be based on an inadequate history.  Accordingly, it must be returned.  38 C.F.R. § 4.2.  

The Veteran should also be afforded a VA examination to address his claim for service connection of a left shoulder disability.  A review of the service records discloses numerous complaints regarding the right shoulder; however, an August 1998 service record documents a complaint regarding the left shoulder, with assessment of a strain.  The Veteran has indicated that he has had pain in this shoulder in and since service.  He is competent to relate his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also claims that he has a left shoulder disability as secondary to the service-connected right shoulder bursitis.  Under these circumstances, a VA examination and opinion are necessary to address this claim.  3 8 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran claims that he incurred a psychiatric disability in service.  His service records do not document any assessed psychiatric disability, but rather an assessment of a personality disorder, with antisocial features.  See July 1992 Consultation Report.  

In June 2007, the Veteran was afforded a VA psychiatric examination, which resulted in an assessment of depressive disorder, NOS.  The examination reflects the examiner's opinion that the disability was "not caused by or a result of [the Veteran's] in-service treatment, with no further explanation. 

Congenital or developmental defects such as personality disorders are not diseases or injuries within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.

In fact, congenital or developmental "defects: such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, additional disability resulting from a mental disorder superimposed upon, and aggravating, a personality disorder may be service-connected.  38 C.F.R. § 4.127.

The Board finds additional information is needed prior to adjudicating the claim of service connection for a psychiatric disorder.  In this regard, the VA examiner did not address whether the Veteran had any additional disability resulting from a mental disorder superimposed upon, and aggravating, a personality disorder.  Moreover, the examiner provided no rationale.  To be adequate, a medical opinion must do more than state a conclusion; rather, the medical examiner must support his or her conclusion with sufficient rationale and explanation.  Stefl v. Nicholson, 21 Vet. App. at 123 (citing Tucker v. West, 11 Vet. App. 369, 374 (1998)).  As such an additional VA examination must be obtained on remand.  38 C.F.R. § 4.2.

In the August 2015 Appellant's Brief, the Veteran's representative asserts that there are outstanding VA medical records from the San Juan VA Medical Center (VAMC), although it appears to the Board that all records from this facility have been obtained.  Nevertheless, on remand, up-to-date records from the San Juan VAMC should be obtained.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 3.159(c) (2009).

Additionally the Board notes that there is a private medical record that contains Spanish and requires translation.  See October 21, 2008, document.  As the case is being remanded for additional development, translation of documents in the claims file should also be completed.  The Board requires that all documents in the claims file not written in English be translated at the RO prior to adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice of how to substantiate a claim under the theory of secondary service connection.

2.  Attempt to obtain as up-to-date VA treatment records of the Veteran, not currently associated with the claims file, particularly any dated after approximately May 20, 2013, from the San Juan, Puerto Rico, VAMC.  Perform any and all follow-up as necessary, and document negative results.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

3.  A document contained in the electronic file has been marked with a "translate" note to indicate that it must be translated from Spanish.  This document, as well as any others that require translation, must be translated so that any Spanish is presented in English.

4.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected right shoulder bursitis.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.

The examination report should specifically state the degree of disability present in the Veteran's right shoulder and his current range of motion in this joint, as well as identify and document any objective evidence of pain, weakness, catching, incoordination, fatigability, etc.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.

5.  After the development directed in paragraphs 1 through 3 has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature, extent, onset and etiology of any disability of the left shoulder.

The claims folder and a copy of this remand should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion, and the examination report should note that the claims file was reviewed.  The examiner should obtain a complete, pertinent history from the Veteran.

The examiner should render an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that any disability of the left shoulder, including bursitis, is related to or had its onset during service.  The examiner should provide the Veteran with an opportunity to explain the problems he was having with his left shoulder in service and thereafter.

All opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.

6.  Schedule the Veteran for a VA examination to determine the etiology of his psychiatric disorder.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including personality disorders.

For each diagnosed psychiatric disorder, the examiner is to provide the following opinion:

Is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during military service or is otherwise etiologically related to such service?

For all diagnosed personality disorders, the examiner should provide an opinion to the following:

Is it at least as likely as not (a 50 percent probability or more) that that any current acquired psychiatric disorder was superimposed upon the personality disorder during active service?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If an opinion cannot be provided without resort to speculation, the examiner should provide reasons why this is so and state whether the inability to provide the needed opinion is due to the limits of medical knowledge of missing evidence.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

7.  After the development requested above has been completed to the extent possible, review the record and readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.













	(CONTINUED ON NEXT PAGE)




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

